DETAILED ACTION
In the Non-Final Rejection mailed 1/7/2021, claims 1-20 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 5/7/2021 has been entered:
Claims 1-20 are active.
Response to Arguments
Applicant’s arguments, filed 5/7/2021, with respect to the rejections under 35 USC 102 and 35 USC 103 of claims 1-20, have been fully considered and are persuasive. As such, the rejections of claims 1-20 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 should now say: “A bolt carrier comprising: 
a counter-bore disposed in the bolt carrier; 
a housing disposed in the counter-bore, the housing having an interior, a first end, and a second end; 
a cap disposed at the second end of the housing and connected to the bolt carrier; and 
a single free-floating mass slidably disposed in the interior of the housing wherein a length of the free-floating mass is less than a length of the interior of the housing between the cap and the first end wherein a gap exists between the interior of the housing and the free-floating the [[a]] first end of the housing and the [[a]] second end of the housing.”
Claim 8 should now say: “A bolt carrier comprising: 
a counter-bore disposed in the bolt carrier, the counter-bore having an interior, a first end, and a second end; 
a cap disposed at the second end of the counter-bore and connected to the bolt carrier; and 
a single free-floating mass slidably disposed in the interior of the counter-bore wherein a length of the free-floating mass is less than a length of the interior of the counter-bore between the cap and the first end wherein a gap exists between the interior of the counter-bore and the free-floating mass wherein the free-floating mass is free to float within the interior of the counter-bore between the [[a]] first end of the counter-bore and the [[a]] second end of the counter-bore.”
Claim 15 should now say: “A bolt carrier comprising: 
a counter-bore disposed in the bolt carrier; 
a housing disposed in the counter-bore, the housing having an interior, a first end, and a second end; 
a cap disposed at the second end of the housing and connected to the bolt carrier; and 
a single free-floating mass slidably disposed in the interior of the housing wherein the free-floating mass is disposed between a first spacer and a second spacer in the housing, the first spacer and the second spacer each slidably disposed in the housing, wherein a sum of a length of the first spacer, a length of the free-floating mass, and a length of the second spacer is less than a length of the interior of the housing between the cap and the first end wherein a gap exists between the interior of the housing and the free-floating mass wherein the free-floating mass is free to float within the interior of the housing between the [[a]] first end of the housing and the [[a]] second end of the housing.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art neither discloses, nor makes obvious, a bolt carrier comprising at least a counter-bore with an interior, a first end, and a second end; a cap connected to the bolt carrier at the second end of the counter-bore; and a single free-floating mass slidably disposed and free to float within the interior of the counter-bore between the first end and the second end, wherein a gap exists between the interior of the counter-bore and the free-floating mass, all of which is required by independent claim 8. As described in paragraphs 10 and 13, applicant has discovered that such an arrangement allows for the dynamic mass of the bolt carrier to be changed to correspond to different cartridges without also increasing the reciprocating mass or the axial length of the bolt carrier. As a result, the impact forces that result from firing are split up, causing a dead mass effect that reduces felt recoil. Importantly, as described in paragraphs 8 and 14, since the mass is a single, free floating mass under no hydraulic or spring pressure and because a gap exists between the interior of the counter-bore and the mass, the mass is able to accelerate and transfer its kinetic energy to the bolt carrier via an inelastic impact with the interior of the counter-bore, which can have an additive or a subtractive effect on the motion of the bolt carrier while also transferring some kinetic energy to the shooter by having them change the inertial reference frame.
Independent claim 1 is allowable because it requires all the same limitations as allowable independent claim 8, and further requires a housing disposed in the counter-bore, where the single free-floating mass is slidably disposed within an interior of the housing. Independent claim 15 is allowable because it requires all the same limitations as allowable independent claim 1, and further requires a first spacer and a second spacer slidably disposed within the housing on either side of the free-floating mass.
Cassels (US 9879930), Harris (US 5726377), Bender (US 2018/0266782), and Gwinn (US 6829974) each disclose systems for inserting weights to reduce recoil upon motion of the bolt carrier, but the weights are located in the buffer of the firearm instead of inserted directly within a counter-bore in the bolt carrier.

Rood (US 2017/0370663) discloses the insertion of a weight into a counter-bore of a bolt carrier, but the weight is pinned within the bolt carrier and therefore is not free-floating.
Bender (US 6971202) discloses a weight within a counter-bore of a bolt carrier, but is silent as to whether or not it is free-floating or under spring or hydraulic pressure or if there is a gap between the weight and the interior of the counter-bore.
Gomez (US 8943947) discloses a slidable weight within a counter-bore of a bolt carrier, but there is no cap at the end of the counter-bore because the weight is directly attached to a buffer assembly.
Bell (US 2009/0151213) discloses a weight within an opening of a bolt carrier, but the opening is not a counter-bore and there is no cap at the end of the opening, allowing the weight to continuously slide between and engage both the buffer and the firing pin while the trigger of the weapon is pulled, thereby enabling conversion from semi-automatic firing to automatic firing.
Gangl (US 2017/0160027) discloses weights and spacers attached to a bolt carrier between a rear end wall and a fastener, but the weights are on an exterior of the bolt carrier instead of within a counter-bore of the bolt carrier, and no gap exists between the weights and end wall or fastener of the bolt carrier. 
Plumb (US 2017/0370663) discloses a bolt carrier with a weight retained within an interior of a counter-bore of the bolt carrier, but there is no space between the weight and the ends of the counter-bore for the weight to slide, preventing the embodiment from having the advantages of the invention claimed by applicant. A further embodiment of Plumb discloses a plurality of free-floating weights in a counter-bore of a bolt carrier that has space for the weights to slide, but applicant’s claims require a single mass that is free to float within the interior of the counter-bore between the first end and the second end of the counter-bore, which is not possible with multiple weights in the counter-bore as required by Plumb.
The Tubb NPL discloses a weight in a housing in a counter-bore of a bolt carrier, but the weight is interference fit within the housing and thus is not a free-floating mass slidably disposed therein.

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641